[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFFS' APPEAL
The court is of the opinion that the matter must be remanded to the Brookfield Zoning Board of Appeals in order that it may be provided the opportunity to articulate the rationale utilized in sustaining the appeal to it of Fairfield Resources Management, CT Page 13338 Inc.
It is noted that the court has studied the September 15, 1995 letter by the Board (Return of Record, Exhibit JJ), the minutes of the Zoning Board of Appeals meeting of September 5, 1995 (Return of Record, Exhibit II), the letter to counsel for Fairfield Resources Management, Inc. dated July 28, 1995, from Ann W. Klebacha (Return of Record, Exhibit V), and the document to which Attorney Fasano apparently referred at the hearing (Return of Record, Exhibit C), as well as the original of said document, made Exhibit C in Superior Court on November 24, 1997.
While aware of the court's obligation to sustain the municipal board on a single supportable ground, this compulsion exists where "more than one ground" has been purported. (See,Hoagland v. Zoning Board of Appeals, 1 Conn. App, 285, 190
(1984).) This court has been unable to determine whether any
ground has been utilized in support of its ruling below that the appeal of Fairfield Resources Management, Inc. be sustained.
Nadeau, J.